Citation Nr: 0608464	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board and was 
remanded in May 2003, August 2004 and April 2005.


FINDING OF FACT

The medical and X-ray evidence shows that the veteran does 
not have a current  right ankle disability.


CONCLUSION OF LAW

A claimed right ankle disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003, August 2004, December 2004 and 
April 2005 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The August 2004, 
December 2004, and April 2005 letters also directed the 
veteran to tell the VA about any additional information or 
evidence that he wanted the VA to try to get for him in 
relation to his case and explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.  The veteran has been notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right ankle disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In this case, the August and December 2004 and April 2005 
VCAA letters sent to the veteran directed him to submit to 
the VA any other evidence or information that the pertained 
to his claim.  Thus, the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
three times and the RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records and VA medical 
records, including a VA examination report.  

With respect to any duty to provide another medical 
examination or opinion, the Board notes that the veteran was 
examined by VA January 2005 for the purpose of determining 
whether he had a current right ankle disability linked to 
service.  Clinical and X-ray examinations, along with an 
addendum to that evaluation, unequivocally show that the 
veteran does not have a current disability of the right 
ankle, to include residuals of an in-service injury.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records confirm that the veteran sustained an 
ankle injury during active duty and was diagnosed with an 
ankle sprain in December 1968.  These records also show that 
three times in February 1968, the veteran complained of foot 
problems, including swelling and irritation in his feet due 
to the fact that his boots were too small.  However, the 
veteran's May 1969 separation examination report reflects 
that the veteran denied that he had any foot trouble, painful 
joints or bone or joint deformity and the examination yielded 
no pertinent abnormalities.

There is post service medical evidence of right ankle 
complaints and diagnoses, including x-ray evidence of an old 
fracture.  There is also a February 1994 diagnosis of post-
traumatic injury to the feet with penetration of right foot 
with iron bar resulting in traumatic arthritis.  

Upon a January 2005 VA examination, it was noted that the 
veteran's right foot had no edema and had good peripheral 
pulses.  He had anticipated pain with manipulation of the 
ankle and he refused to actively move the foot or the ankle, 
but dorsiflexion to 20 degrees and plantar flexion to 30 
degrees was achieved when the veteran's attention was off of 
his foot.  There was no varus or valgus angulation of the os 
calcis and he had normal alignment of the tibia, fibula and 
ankle.  The examiner observed that the veteran had an 
exaggerated shuffling gait.  He had normal sensation and 
reflexes.  The diagnosis was reported pain in the right foot 
and ankle.  The examiner noted that x-ray images showed no 
bony abnormalities.  The x-ray report is consistent that that 
assessment; no abnormalities were seen in the bones, joints 
or soft tissues of the right foot.  

As to the veteran's complaint of right ankle pain, the Court 
of Appeals for Veterans Claims (Court) has had occasion to 
discuss what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  

While the most current VA examination ruled out a current 
right ankle disability, the Board remanded the case for a 
third time to make sure the examining physician was aware of 
the history of an in-service sprain and earlier post-service 
X-ray evidence of an old fracture.  In an addendum submitted 
shortly thereafter, the physician who performed the January 
2005 examination made it clear that in her opinion, the 
veteran did not have a current right ankle disability.  

The Board notes that Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As there is no medical evidence of a 
current right ankle disability, entitlement to service 
connection for a claimed right ankle disorder, to include 
residuals of an in-service injury, is not warranted. 

The veteran has asserted that he has a current right ankle 
disability linked to in-service trauma.  However, as a 
layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a chronic right ankle disability is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


